Citation Nr: 1447586	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

The Appellant is represented by:  Daniel G Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant and her Son



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1940 to January 1946.  He died on May [redacted], 2012.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In March 2013, the Board denied the Appellant's above-captioned claim, after which the Appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2013 Joint Motion for Remand (Joint Motion) and Court Order, this claim has been remanded to the Board for further consideration consistent with the directives contained therein.  This claim is now back before the Board.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The issue of entitlement to service connection for the cause of the Veteran's death is remanded.


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2013).  In March 2013, the Board denied the Appellant's claim to reopen the issue of entitlement to service connection for the cause of the Veteran's death.  The Appellant then appealed to the Court.  In September 2013, the Appellant's representative and VA's Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's March 2013 decision and remand the case for re-adjudication in compliance with directives specified.  Based on the Joint Motion, the Court issued an Order remanding the case to the Board.  In order to prevent prejudice to the Appellant, the Board's March 2013 decision is vacated and a new decision will be entered as if the March 2013 decision had never been issued.


FINDINGS OF FACT

1.  The Appellant's claim seeking entitlement to service connection for the cause of the Veteran's death was last denied by the Board in an April 2004 decision
 
2.  The Appellant appealed this decision to the Court, which affirmed the April 2004 Board decision in November 2006.

3.  Evidence received since the final April 2004 Board decision is both new and material, and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The April 2004 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004); 38 C.F.R. § 20.1100 (2013).
 
2.  Evidence submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain statutory and regulatory duties to notify and assist claimants.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been received to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death because the claim is being reopened and remanded herein.  As such, this decision poses no risk of prejudice to the Appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran died on May [redacted], 2002.  Thromboembolism of the pulmonary arteries, of unknown origin, was listed as the primary cause of death and arteriosclerotic coronary artery disease was listed as a contributory cause of death.  At the time of the Veteran's death, service connection was in effect for a skin disorder, post x-ray therapy, rated 50 percent disabling; a chronic disorder of salivary glands, with impairment of swallowing and loss of salivation due to radiation therapy, rated 10 percent disabling; and an adjustment disorder, with depressive mood, rated as 10 percent disabling. 

The Appellant sought service connection for the cause of the Veteran's death claiming his service-connected disabilities prevented him from swallowing and eating.  The Appellant contended that his loss of weight and malnourishment caused or aggravated his death.  The RO denied her claim in January 2003 rating decisions, and the Appellant ultimately perfected her appeal to the Board.  The Board denied the appeal of this issue in an April 2004 decision.  The Appellant appealed the April 2004 Board decision to the Court, which affirmed the Board's decision in 

November 2006.  For these reasons, the April 2004 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004); 38 C.F.R. § 20.1100 (2013).

Generally, although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2012).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

In November 2009, the Appellant submitted a claim to reopen the issue of entitlement to service connection for the cause of the Veteran's death.  In March 2010, the RO denied reopening the Appellant's claim.  Thereafter, she perfected an appeal to the Board.  In a July 2011 supplemental statement of the case, the RO reopened, but denied the Appellant's claim on the merits.  Although the RO reopened the Appellant's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As 

the April 2004 Board decision is the last final disallowance with respect to the Appellant's claim, the Board must review all of the evidence submitted since then to determine whether the claim of entitlement to service connection for the cause of the Veteran's death should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

At the time of the April 2004 Board decision, the record contained service treatment records confirming x-ray radiation therapy for a skin condition, but were silent as to any cardiovascular or pulmonary disabilities.  The record also included the Veteran's death certificate, autopsy report, VA and private treatment records leading up to his death, and a VA cardiologist's opinion, dated in February 2004, that the Veteran's impairment of swallowing did not contribute substantially or materially to the death of the Veteran.  Based on this evidence, the Board denied the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.

Since April 2004, the Appellant claims that the Veteran's radiation exposure caused or aggravated his heart and/or pulmonary conditions, which led to his death.  She does not believe these conditions began in service, but rather the Veteran's confirmed radiation exposure ultimately led to the development of both pulmonary and cardiovascular disease.  In support of her new assertions, the Appellant submitted the following evidence:  

In a January 2011 letter, Sung-ook Baik, M.D., stated, "It is my opinion that [the Veteran's] radiation therapy for which the Veteran was exposed in military service maybe affected his cardiovascular system."  Given the doctor's use of the word "maybe," the Appellant asked Dr. Baik to render a more definitive opinion.

In a May 2011 letter, Dr. Baik responded, "While the radiation therapy was highly possible the underlying cause of [the Veteran's] arteriosclerotic cardiovascular system, I can't state with certainty that it was, and therefore I cannot make such a strong conclusive statement."

Dr. Baik's January 2011 and May 2011 opinions are new, as they were not previously submitted for consideration.  38 C.F.R. § 3.156(a).  Further, despite their equivocal or inconclusive nature, the Board finds that Dr. Baik's January 2011 and May 2011 opinions are material because they relate to a previously unestablished fact necessary to substantiate the claim.  Id.  That is, that a disability potentially etiologically related to a service-connected disability (of the treatment thereof) caused or contributed substantially or materially to the Veteran's death.

Based on the above, the Board finds that the Appellant has submitted new and material evidence since the April 2004 Board decision sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  In determining that the evidence submitted since the April 2004 Board decision is both new and material, the Board also considered whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.


ORDER

New and material evidence, having been received, the claim to reopen the issue of entitlement to service connection for the cause of the Veteran's death is reopened, and to this extent only, the claim is granted.


REMAND

In December 2003, the Board sought an expert medical opinion from a cardiovascular specialist to ascertain what role, if any, the Veteran's radiation-induced swallowing difficulties played in his death.  An opinion was rendered in February 2004.  This opinion did not address whether the Veteran experienced cardiovascular injury/damage/disability due to radiation exposure, or whether any such injury/damage/disability contributed substantially or materially to the Veteran's death.  

The Appellant submitted two letters from Dr. Baik indicating that it is "highly possible" that the Veteran's radiation exposure caused cardiovascular damage.  However, Dr. Baik was unwilling to provide a more definitive opinion without reviewing the Veteran's treatment records.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127 (1998) (holding that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).

The Appellant was not otherwise provided a VA examination with respect to the issue of entitlement to service connective for the cause the Veteran's death.  Based on Dr. Baik's opinion, the Board finds that there is a reasonable possibility that a cause of the Veteran's death was etiologically related to a service-connected disability, or to the treatment thereof.  Consequently, the Board finds that a remand is required in order to obtain a VA medical opinion as to the relationship, if any, between the Veteran's death and his exposure to radiation, including consideration of any resulting cardiovascular injury/damage/disability, as no such opinion is present in the file.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (holding that VA must obtain a medical opinion when such opinion is necessary to substantiate the claimant's claim for a benefit).

Accordingly, the case is remanded for the following action:

1.  The Appellant must be contacted and provided the opportunity to supply the Veteran's treatment records to Dr. Baik in order to obtain a supplemental opinion as to the relationship between the Veteran's radiation exposure and his cause of death, to include any cardiovascular injury/damage/disability associated with the Veteran's documented radiation exposure.

2.  The RO must then obtain an opinion from a radiation oncologist, cardiologist, or other appropriate specialist.  The claims file and all electronic records must be made available to and reviewed by the specialist, including the Veteran's service treatment and personnel records and post-service treatment records, specifically as they pertain to his radiation exposure and the cause of his death.  The examiner must then provide an opinion as to whether the Veteran's cause of death is etiologically related to a service-connected disability, or to the treatment received for a service-connected disability, including, but not limited to, radiation therapy.  In rendering the opinion, the examiner must consider and specifically discuss the following:

(a) Dr. Baik's January 2011 and May 2011 opinions, and any subsequently obtained opinion from Dr. Baik;

(b) The Veteran's certificate of death;

(c) The Appellant's assertions that the Veteran's radiation exposure resulted in damage to his 
(d) 
cardiovascular system and that such damage contributed substantially or materially to cause his death; and

(e) Several articles of record concerning the relationship between radiation and the cardiovascular system.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


